UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-6111


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HOWELL W. WOLTZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. W. Earl Britt, Senior
District Judge. (3:06-cr-00074-WEB-1)


Submitted:   May 31, 2012                     Decided:   June 6, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Howell W. Woltz, Appellant Pro Se.     Matthew Theodore Martens,
UNITED STATES SECURITIES & EXCHANGE COMMISSION, Washington,
D.C., Kurt William Meyers, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Howell    W.   Woltz      appeals      the   district      court’s   order

denying his petition for a writ of error coram nobis.                        We have

reviewed the record and find no reversible error.                       Accordingly,

although we grant Woltz leave to proceed on appeal in forma

pauperis,    we   affirm     for   the      reasons      stated   by   the   district

court.      See   United     States    v.       Woltz,   No.   3:06-cr-00074-WEB-1

(W.D.N.C. Jan. 4, 2012).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the    court      and     argument      would   not   aid   the

decisional process.



                                                                             AFFIRMED




                                            2